UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 6, 2007 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado 80202 (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 5.Corporate Governance and Management Item 5.02(d).Election of Directors. On September 6, 2007, the Board of Directors of Evergreen Energy Inc. (the “Company”) elected Kevin R. Collins, the Company’s Chief Executive Officer and President, to serve as a member of its Board of Directors. Mr. Collins will serve as a Class III Director for a term to expire on the date of the Company’s 2010 annual meeting of stockholders.Mr. Collins was not appointed to serve on any committees of the Board of Directors. There are no arrangements or understandings between Mr. Collins and any other persons pursuant to which he was elected as a director, and there are no reportable transactions under Item 404(a) of Regulation S-K with respect to Mr. Collins. The appointment of Mr. Collins increases the size of the Company’s Board of Directors to 11. Section 7. Regulation FD Item 7.01.Regulation FD Disclosure. On September 11, 2007, the Company issued a press release regarding the matters set forth in Item 5.02 of this Current Report.A copy of the press release is attached hereto as Exhibit 99.1 The information in Item 7.01 of this Current Report, including the exhibit attached hereto, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Exhibit Title or Description 99.1 Press Release dated September 11, 2007 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: September 11, 2007 By:/s/Diana L. Kubik Diana L. Kubik Vice President and Chief Financial Officer -3- EVERGREEN ENERGY INC. EXHIBIT INDEX Exhibit Number Exhibit Title or Description 99.1 Press Release dated September 11, 2007 -4-
